10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

UNITED STATES DISTRICT Co`m
-“ED s -§§ssa,. ‘
ENTF.R
DISTRICT OF NEVADA couNsr-:L/PARm-;s oF REcoRn
**1¥
.\w\' - s villa
CLERK US DlSTRlCT COURT
DIMITRITZA ToRoMANovA, BV_ D‘STR'CT OF NEVADA DEPUN

 

 

 

 

Plaintiff,
2:18-cv-01482-APG-VCF

VS.
FIRST AMERICAN TRUSTEE SERVICING ORDER
SOLUTIONS, LLC, et al,
MoTloN T0 J01N [ECF No. 27]; MoTIoN To
Defenda“ts' ExTEND mm [ECF No. 35]

 

 

 

 

Before the Court are Plaintiff Dimitritza Toromanova’s Motion to Join Necessary Parties FRCP
19 (ECF No. 27) and Motion to Extend Time for Reply-FRCP 6(b)(1)(B) (ECF No. 35). For the reasons
discussed below, Plaintifi"s motions are denied.

In her complaint, Plaintiff alleges that First American Trustee Servicing Solutions and Rushmore
Loan Management Services “made aggressive bad faith and fraudulent claims against [her] property” and
violated the Fair Debt Collections Act in attempting to foreclose on her property. (ECF No. 1 at 2-3).
Plaintiff now moves to “join two necessary parties to this action as mandated by the Federal Rules of
Procedure... 19.” (ECF No. 27 at 1). Plaintiff asserts that U.S. Bank National Association as Trustee for
the RMAC Trust, Series 2016-CTT, Mr. Cooper (apparently the services for U.S. Bank), and Nationstar
Mortgage have also “made aggressive bad faith and possibly fraudulent claims against [her] property.”
(Ia'. at 1-2).

Federal Rule of Civil Procedure 19 is not the proper rule for Plaintiff to rely on in attempting to

add defendants in this case. Rule 19 is used by defendants to move for dismissal for failure to join the

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

necessary parties. See Fed. R. Civ. P. 12(b)(7). Plaintiffs seeking to amend their complaint to add parties
must adhere to Federal Rule of Civil Procedure 15.

The Court will not treat Plaintiff’s motion tojoin as a motion to amend. The standards to join and
to amend are very different, and Plaintiff has failed to address the factors the Court should consider in
ruling on a motion to amend. See Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). This Order
does not preclude Plaintiff from filing a motion to amend her complaint in the future. However, Plaintiff s
motion to join is very vague regarding U.S. Bank, Mr. Cooper, and Nationstar Mortgage’s connection to
the case. Plaintiff generally asserts they have made fraudulent claims against her property and mentions
a bankruptcy case (ECF No. 27 at 2), but it is not clear how these allegations relate to her claims against
First American Trustee Servicing Solutions and Rushmore Loan Management Services. Any future
motion to amend must contain more detail than Plaintiff currently provides in her motion to_ioin, and must
comply with Local Rule 15-1.

In addition to denying Plaintift’s motion tojoin, the Court also denies Plaintifi’s motion to extend
time to file a reply to her motion. (ECF No. 35). The Court acknowledges that Defendant’s response to
the motion tojoin was untimely. (ECF No. 32). However, the Court is ruling on Plaintiff’s motion tojoin
based on legal principles that will not be altered by any wrther briefing on the motion. Extending the time
for Plaintiff to file a reply would not serve any purpose.

Accordingly, and for good cause shown,

IT IS HEREBY ORDERED that Plaintifi’s Motion to Join Necessary Parties FRCP 19 (ECF No.
27) and Motion to Extend Time for Reply-FRCP 6(b)(1)(B) (ECF No. 35) are DENIED.

DATED this 8th day ofNovember, 2018.

 

 

CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

